Citation Nr: 1530859	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a Travel Board hearing in April 2015 before the undersigned Veterans Law Judge.  A transcript from that hearing is included in the claims file.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, competent and credible evidence of record is in equipoise as to whether current degenerative changes of the right knee had their onset from right knee in-service injury.


CONCLUSION OF LAW

The criteria for service connection for degenerative changes of the right knee are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, because the issue on appeal is being granted in full, no further notice or development under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed.

The Veteran seeks service connection for a right knee disability.  Specifically, he has testified that he initially injured his right knee in physical training, and later reinjured it while playing football while stationed at Biên Hòa Air Base, Vietnam, in December 1969, at which time his knee buckled.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In the case of degenerative arthritis, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

A review of the Veteran's service treatment records confirm that he injured his right knee while playing football while stationed in Vietnam in December 1969.  He was diagnosed as having soft tissue swelling and hemarthrosis of the right knee, although there was no evidence of fracture.  The Veteran's right knee fully extended, and flexed 45 degrees with pain in the quadriceps muscle.  X-rays were negative, and there was no ligament laxity.  At the time of his separation from service in November 1970, the Veteran denied having any arthritis, rheumatism, joint deformity, lameness, or a "trick" or locked knee.  Additionally, his corresponding Report of Medical Examination in November 1970 indicated that his lower extremities were within normal limits.  

The Veteran filed his current claim for entitlement to service connection for a right knee disorder in January 2012, at which time he indicated that his current right knee symptomatology began in December 1969.  

The Veteran was provided with a VA examination in February 2012, at which time the examiner diagnosed him as having right knee strain with degenerative joint disease.  The examiner noted the documented in-service right knee injury in December 1969 as well as the Veteran's reported history of symptomatology, and concluded that his current right knee condition was at least as likely as not caused by service-related activity.

In June 2012, the RO deferred its decision on the Veteran's claim and requested another VA examination because it felt that the February 2012 examiner's opinion was based on insufficient rationale.  An additional VA examination was conducted in June 2012, at which time the Veteran was diagnosed as having mild degenerative changes in the medial compartment of the right knee.  However, this examiner opined that the current right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner conceded that this opinion was "somewhat difficult" to render because there was a documented in-service knee injury with hemarthrosis, which suggested the possibility of serious ligamentous, osseous, or cartilage damage if the hemarthrosis occurred within 12 hours of trauma.  However, the examiner nonetheless concluded that the current right knee condition was less likely as not related to the in-service football injury in military service due to his November 1970 separation physical indicating no orthopedic problems as well as the lack of ongoing right knee orthopedic documentation within the first 5 to 10 years after military service.  

In his statements in testimony, the Veteran indicated that he was transported from Biên Hòa Air Base to Long Bình Post for medical treatment following his December 1969 injury.  He clarified that he was given crutches and elastic bandages with which to wrap his knee, and that he remained in crutches for approximately two weeks.  However, he was not placed on restricted duty because his administrative work was already sedentary in nature.  Following service, the Veteran reported occasional giving way of his right knee since the December 1969 injury, although he did not seriously reinjure it until loading and unloading trailers while working on a part-time basis for FedEx Corporation in Superior, Wisconsin.  

There is evidence on file both for and against the Veteran's claim for service connection for a right knee disability.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

After review of the evidence as a whole, the Board finds that the evidence is at least in equipoise as to whether the Veteran's degenerative changes of the right knee are due to an event or incident of his active service.  The Veteran's service treatment records clearly document a right knee injury in December 1969.  The February 2012 VA examiner opined that this injury was as likely as not the cause of his current right knee symptomatology, while the June 2012 VA examiner opined that this injury was less likely than not the cause of his current right knee symptomatology.  The Board finds the Veteran's statements and testimony regarding his history of right knee symptomatology to be competent and credible.  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for degenerative changes of the right knee is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Entitlement to service connection for degenerative changes of the right knee is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


